Citation Nr: 1417593	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which in part, denied service connection for a left knee disability, a back disability and bilateral hearing loss.

The Board notes that in the April 2012 rating decision, the RO appeared to have addressed the issues of service connection for a left knee and back disability without first reopening the claims.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In a December 2013 decision, these issues were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1949 rating decision, the RO denied service connection for a back disability; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the August 1949 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.  

3.  In an August 1949 rating decision, the RO denied service connection for a left knee disability; the Veteran did not timely perfect an appeal of this determination.

4.  Evidence received since the August 1949 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.  

5.  The Veteran's bilateral hearing loss disability was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSIONS OF LAW

1.  The August 1949 RO decision that denied service connection for a back disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1948).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The August 1949 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1948).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

5.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regarding the Veteran's hearing loss disability, the RO provided notice to the Veteran in a November 2011 letter, prior to the date of the issuance of the appealed April 2012 rating decision.  The November 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The November 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claims to reopen his claims for service connection for a back and left knee disability, a December 2013 letter included information as to new and material evidence consistent with Kent. The December 2013 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, supra.  

After issuance of the December 2013 letter, and opportunity for the Veteran to respond, the March 2014supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

Regarding the new and material evidence claims, the duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claims.  As such, further examinations are not required in connection with these claims.

Regarding the service connection claim, the Veteran underwent an audiological examination in March 2012.  However, the examiner noted that the audiometric test results were inconsistent and were therefore invalid and unreliable.  Accordingly, the audiometric data was not reported for this examination.  

Per the December 2013 remand instructions, the Veteran again underwent a VA audiological examination in January 2014.  The examiner again indicated that the audiometric test results were inconsistent and were therefore invalid and unreliable.  Accordingly, the audiometric data was again not reported for this examination.  

As noted in the December 2013 remand, VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In that vein, the Veteran's failure to cooperate fully with the examination is tantamount to his failure to appear for the examination.

In light of the above, the Board finds that the RO substantially complied with the December 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in August 2011.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In an August 1949 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back and a left knee disability on the basis that there was no evidence of an incurrence or aggravation of these conditions while the Veteran was in active service.

The Veteran did not file a notice of disagreement with the August 1949 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1948).

The Veteran attempted to reopen his claims in August 2011.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 1949 rating decision which denied service connection for a back and a left knee disability on the basis that these disabilities were not incurred or aggravated by his service. 

Evidence received since the August 1949 rating decision includes voluminous VA treatment records that reflect that the Veteran has current low back and left knee disabilities.  
	
The Board finds that the evidence received since the August 1949 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 1949.  To the extent that the evidence relates to the reason the claims were previously denied, the new evidence does not raise a reasonable possibility of substantiating the claims for service connection for a back or left knee disability.  Significantly, competent evidence that the Veteran's back or left knee disability is related to service or is proximately due to service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that the Veteran's current back or left knee disabilities are in any way related to his service.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the August 1949 rating decision are insufficient to reopen the claims.  

The Veteran's request to reopen the previously disallowed claims of entitlement to service connection for a back and a left knee disability are denied because none of the newly submitted evidence pertains to the reasons for the prior denials nor raises the reasonable possibility of substantiating the Veteran's underlying claims.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for a back or left knee disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that a back or left knee disability is due to service, the claims for service connection for a back or left knee disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  




Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

      Factual Background and Analysis

The Veteran alleges that he has current bilateral hearing loss which resulted from acoustic trauma sustained during his active duty service.  

The Veteran's service treatment records were negative for complaints or treatments related to a hearing loss disability.

A March 2003 VA treatment note indicated that the Veteran presented with complaints of hearing difficulty.

A July 2004 VA treatment audiology consultation noted sloping to moderate hearing loss.  The Veteran was seen as a borderline hearing aid candidate.

The Veteran underwent a VA audiological examination in March 2012.  The examiner noted that the audiometric test results from the examination were inconsistent and were therefore invalid and unreliable.  Accordingly, the audiometric data was not reported.  The examiner noted that while the Veteran had some hearing loss according to previous audio examinations, it was not to the degree that he was admitting.  Additionally, the current test results did not appear to reflect the Veteran's maximal effort.  The examiner did not provide an opinion regarding the etiology of the Veteran's current hearing loss and whether it was related to his conceded in-service noise exposure.

Per the December 2013 remand instructions, the Veteran underwent a VA examination in January 2014.  The examiner noted that although the Veteran was pleasant in demeanor, his test results were inconsistent and did not appear to reflect his maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  The examiner noted poor interest reliability and indicated that the test results were considered invalid and unreliable and therefore were not reported.  The examiner noted that this was the second incident since this occurred on VA examination in March 2012 as well.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral hearing loss disability is not warranted.

As noted in the August 2013 statement of the case (SOC), the evidence demonstrates that the Veteran was a seaman during his active duty and thus, noise exposure has been conceded.

The Veteran has been diagnosed with bilateral hearing loss.  Accordingly, as there is a current hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  In this regard, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss disability.  

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss during service or for several years thereafter.  The first post-service evidence of a hearing loss disability is a March 2003 VA treatment note which reflected that the Veteran presented with complaints of difficulty hearing.  Additionally, a July 2004 VA audio consultation diagnosed the Veteran with moderate hearing loss.  None of the VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability since service.  Here, the Board finds that the Veteran's reported history as to continued hearing loss since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble, until 2003 for his hearing loss disability.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separate weight against a findings that the Veteran's current disability was originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (May 1946) and initial documented evidence of hearing loss in March 2003, almost 57 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no competent opinion of record showing a relationship between any current bilateral hearing loss disability and the Veteran's military service.  As noted above, in its December 2013 remand, the Board previously afforded the Veteran an opportunity to specifically obtain an opinion regarding the Veteran's current bilateral hearing loss and his conceded in-service noise exposure.  However, on both the March 2012 and December 2013 VA examinations, the Veteran did not put forth a maximal effort and the examination results were invalid and unreliable.  Accordingly, the Veteran's failure to cooperate fully with the examinations is tantamount to his failure to appear for the examinations and the claim must be rated based on the evidence of record.  See Wood v. Derwinski, supra.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally there is no evidence that the Veteran's hearing loss is related to his conceded in-service noise exposure.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed hearing loss disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current hearing loss disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed bilateral hearing loss disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a back loss disability is denied. 

As new and material evidence has not been received, reopening of the claim for service connection for a left knee disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


